Citation Nr: 1222076	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  10-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for chipped upper front teeth for compensation purposes.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to May 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran was scheduled to appear at a Travel Board hearing on June 9, 2011, and it was rescheduled to June 10, 2011.  The Veteran was provided notice of the date and time of both hearings in letters dated in April 2011 and May 2011, respectively.  He failed to appear for either hearing and did not request that it be rescheduled.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2011).

With respect to the Veteran's claim of service connection for a dental disability, a review of the record indicates that the RO has adjudicated only the issue of entitlement to service connection for a dental disability for VA disability compensation purposes.  38 C.F.R. § 3.381(a) (2011); see also 38 C.F.R. § 4.150 (2011) (setting forth dental disabilities for which compensation is warranted).  The issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not yet been addressed, despite the Veteran's claim of in-service dental trauma.  See 38 C.F.R. § 17.161(2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim of service connection for a dental disability for compensation purposes must also considered as a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993). 

Inasmuch as the claim of service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment has not been adjudicated by the RO, the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for a dental disability for purposes of entitlement to VA outpatient dental treatment is referred to the RO for appropriate action.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The record does not show that the Veteran currently has a dental disability for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for a dental disability for VA disability compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R.§§ 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a September 2008 letter, prior to the July 2009 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition to the Veteran's paper claims file, he also has an electronic file known as a Virtual VA file.  The Board has reviewed the electronic file in conjunction with the Veteran's claim and finds that the evidence of record there is either cumulative of the evidence currently associated with the paper claims file or is irrelevant to the instant claim.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

After considering the record, the Board finds that a VA examination is not necessary with respect to the Veteran's claim of service connection for a dental disability.  As set forth in more detail below, the evidence does not show, nor has the Veteran contended, that he currently has a compensable dental disability. Rather, he contends that service connection is warranted because his chipped front teeth that were repaired in service, continue to cause him problems.  Repaired teeth, however, are not disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150 (2011).  Absent competent evidence of a current compensable dental disability or persistent or recurrent symptoms thereof, an examination is not necessary.

The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A Veteran may be entitled to service connection for other dental conditions, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381(a), 17.161 (2011).  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for treatment purposes has been referred to the RO for additional action on this claim.  

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran seeks service connection for a dental disability, specifically "chipped and ragged teeth" following in-service treatment for a tooth chips due to trauma.  He contends that service connection is warranted because he continues to have problems with his repaired front teeth in the form of temperature sensitivity.  

A review of the Veteran's STRs, reflect a March 1984 repair of the Veteran's two front teeth (#8 and #9) following a jump during service.  The Veteran did not receive anesthetic for the treatment and his chipped teeth were restored with Prisma complex and polishing.  In April 1984, the Veteran reported sensitivity to hot and cold in tooth #9.  The dentist noted he lost the restoration in tooth #9 while flossing, and teeth #8, 9, and 10 were restored a few days later.  There is no other documentation of subsequent in-service  problems related to his two front teeth.  Additionally, there is no evidence of post-service treatment for any disability of the front teeth.  

After carefully considering the evidence of record, including the Veteran's contentions, the Board finds that the preponderance of the evidence is against the claim of service connection for a dental disability for purposes of VA disability compensation.  The Veteran credibly reports that a front tooth was broken following a jump in service and was repaired (along with his other front tooth).  He indicates that he currently has ragged and chipped front teeth, as well as sensitivity to cold and hot.  As noted in 38 C.F.R. § 4.150, chipped or ragged front teeth and sensitivity to temperature, are not considered a dental disability for VA compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150 (2011).  

The record otherwise contains no indication the Veteran currently exhibits any potentially compensable dental disability, such as osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss of the mandible, maxilla, ramus, or coronoid process; loss of the hard palate, not replaceable by prosthesis; nonunion of the mandible; limited motion of the temporomandibular articulation; or loss of teeth due to loss of substance of the body of the maxilla or mandible, which was incurred in service.  Id.  Indeed, he has not specifically contended otherwise.  

Further, the record fails to specify the nature of the dental condition claimed, the specific teeth implicated, or the facial bony structured affected.  There is no objective evidence of any dental condition for compensation purposes, or otherwise.  In essence, there is no present disability shown.  A current disability is a prerequisite to service connection under any theory of entitlement.  See Brammer, supra.

With respect to whether the Veteran's own testimony can establish a current disability here, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  A current dental disability for VA compensation purposes has not been established either through the clinical record or the Veteran's own statements.  Thus, the claim must fail. 

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a dental disability, claimed as chipped and ragged teeth with hot and cold sensitivity, for VA compensation purposes is denied.


REMAND

During service, the Veteran received treatment for low back pain in January 1988.  He was assessed as having as sore back.  There is no separation physical examination of record.  

Following service, the Veteran sought VA treatment for low back pain and reported it as being due to "landing wrong" when serving as a paratrooper during service.  He recalled this pain as occurring on and off since service separation.  The Veteran had x-rays of the lumbar spine in 2002, which were unremarkable.  There was no evidence of fractures, dislocations, spondylolisthesis or significant degenerative changes.  He was later diagnosed as having fibromyalgia, and is prescribed pain medication for treatment of his back pain and fibromyalgia.  

During the timeframe on appeal, the Veteran has continued to complain of back pain to VA treating personnel.  The Veteran has not, however, been afforded a VA examination in conjunction with this claim.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

In light of the Veteran's competent testimony regarding his low back symptoms having their onset during service and continuing since service, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of any current back disorder.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, relevant medical records.

2.  Then, the RO or the AMC should afford the Veteran an examination by a physician with appropriate expertise to determine the etiology of any low back disability present during the period of this claim. 

The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed. 

Based on the review of the file and the examination of the Veteran, the examiner should state a medical opinion with respect to any low back disability present at any time during the pendency of this claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disability is etiologically related to active service.  

The rationale for each opinion expressed must be provided.

4.  The RO or the AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


